Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 1 of 37




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Lead Civil Action No. 1:20-cv-01121-RBJ
Consolidated with 1:20-cv-01881-RBJ-KLM; 1:20-cv-01134-RBJ; 1:20-cv-01163-RBJ-KLM;
1:20-cv-01176-RBJ; 1:20-cv-01468-RBJ-KLM; 1:20-cv-01475-RBJ; 1:20-cv-01529-RBJ; 1:20-
cv-01585-RBJ-KLM; and 1:20-cv-01364-KLM.

MICHAEL McAULIFFE, MCKENNA
CONNOLLY, STEPHEN CONTI,
STEVEN BEILEY, TERRY CHECHAKLI,
NORMAN CHENEY, and MATTHEW
BALKMAN, individually and                                     Hon. R. Brooke Jackson
on behalf of all others similarly situated,

               Plaintiffs,

v.                                                            Trial by Jury Demanded

THE VAIL CORPORATION d/b/a Vail
Resorts Management Company, and VAIL
RESORTS, INC.

               Defendants.

              CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

       Plaintiffs MICHAEL McAULIFFE, MCKENNA CONNOLLY, STEPHEN CONTI,

STEVEN BEILEY, TERRY CHECHAKLI, NORMAN CHENEY, and MATTHEW BALKMAN

(“Plaintiffs”), individually and on behalf of all others similarly situated, by and through Interim

Lead Counsel, Cafferty Clobes Meriwether & Sprengel LLP, and Liaison Counsel, Sherman &

Howard, LLC, against Defendants THE VAIL CORPORATION d/b/a/ Vail Resorts Management

Company, and VAIL RESORTS, INC. (collectively, “Vail”), allege as follows based on

information and belief except as to allegations specifically pertaining to Plaintiffs, which are made

upon personal knowledge:
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 2 of 37




                                    NATURE OF THE CASE

       1.        This is a class action lawsuit brought by Plaintiffs on behalf of themselves and a

class of individuals who purchased from Vail season or multi-day passes (collectively referred to

herein as “Epic Passes” and “Passes”) for the 2019-2020 ski season. After Vail closed its ski resorts

early due to the COVID-19 pandemic, class members were unable to use the remaining value in

their Passes, and Vail has refused to refund Plaintiffs and Class members for the unusable portion

of their Passes.

       2.        Effective March 15, 2020, Vail suspended operations at all of its resorts in North

America, and, within the following five days, closed all of its resorts for the remainder of the 2019-

2020 ski season.

       3.        After closing its resorts, Vail furloughed employees and otherwise substantially

reduced its operating costs for the remainder of the 2019-2020 ski season. Vail has nonetheless

refused to refund to Plaintiffs and the Class any portion of the money they paid for Passes they

could not use.

       4.        Vail’s conduct breaches its contract with passholders, is unfair, unlawful, and

unconscionable, and unjustly enriches itself at the expense of its customers. Plaintiffs bring this

action in order to secure refunds for Plaintiffs and every Class member that Vail has wronged by

refusing to issue refunds for Epic season passes and Epic multi-day passes with unused days.

                                         JURISDICTION

       5.        This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1332(d)(2), the Class Action Fairness Act of 2005, because: (i) there are 100 or more Class

members, (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of


                                                  2
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 3 of 37




interest and costs, and (iii) there is minimal diversity because at least one Plaintiff and at least one

Defendant are citizens of different States. This Court has supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367.

        6.      This Court has personal jurisdiction because Defendants are residents of, and

headquartered in, this judicial district.

        7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants are citizens of and headquartered in this district, transact business in this district, and

are subject to personal jurisdiction in this district, and because a substantial part of the events

giving rise to the claims occurred in this district.

                                              PARTIES

        8.      Michael McAuliffe is a citizen and resident of Colorado. In September 2019,

Plaintiff McAuliffe purchased an Epic Pass from Vail’s website. Plaintiff McAuliffe paid $969.00

for the Pass. In purchasing the Pass, Plaintiff McAuliffe relied on Vail’s statements concerning

benefits conferred by the Pass and expected that the Pass would confer unlimited access for the

entire 2019-2020 ski season. Plaintiff McAuliffe planned to use the Pass after March 14, 2020, but

was unable to do so. Had Plaintiff McAuliffe known that Vail would not provide the full benefits

of the Pass, while retaining all of the money it collected for the Pass, he would not have purchased

the Pass or would have paid substantially less for it.

        9.      Mckenna Connolly is a citizen and resident of Colorado. In October 2019, Plaintiff

Connolly purchased an Epic Local Pass from Vail’s website. Plaintiff Connolly paid $723.95 for

the Pass. In purchasing the Pass, Plaintiff Connolly relied on Vail’s statements concerning benefits

conferred by the Pass and expected that the Pass would confer unlimited access for the entire 2019-


                                                   3
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 4 of 37




2020 ski season. Plaintiff Connolly planned to use the Pass after March 14, 2020, but was unable

to do so. On or about June 2020, Plaintiff Connolly contacted Vail and requested a refund for the

unused portion of the Pass, which Vail refused. Had Plaintiff Connolly known that Vail would not

provide the full benefits of the Pass, while retaining all of the money it collected for the Pass, she

would not have purchased the Pass or would have paid substantially less for it.

       10.     Stephen Conti is a citizen and resident of California. In December 2019, Plaintiff

Conti purchased one 4-Day Epic Pass from Vail’s website. Plaintiff Conti paid $411.00 for the

Pass. In purchasing the Pass, Plaintiff Conti relied on Vail’s statements concerning benefits

conferred by the Pass and expected that the Pass would confer unlimited access throughout the

entire 2019-2020 ski season. Plaintiff Conti planned to use the Pass after March 14, 2020, but was

unable to do so. On April 21, 2020, Plaintiff Conti emailed Vail requesting a refund for the unused

portion of the Pass, which Vail refused. Had Plaintiff Conti known that Vail would not provide the

full benefits of the Pass, while retaining all of the money it collected for the Pass, he would not

have purchased the Pass or would have paid substantially less for it.

       11.     Norman Cheney is a citizen and resident of New York. In March 2020, Plaintiff

Cheney purchased an Epic Local Pass from Vail’s website. Plaintiff Cheney paid $724.00 for the

Pass. In purchasing the Pass, Plaintiff Cheney relied on Vail’s statements concerning benefits

conferred by the Pass and expected that the Pass would confer unlimited access for the entire 2019-

2020 ski season. Plaintiff Cheney did not use the Pass prior to March 14, 2020. Plaintiff Cheney

planned to use the Pass after March 14, 2020, but was unable to do so. On multiple occasions,

Plaintiff Cheney contacted Vail to request a refund for the unused portion of the Pass, which Vail

refused. Had Plaintiff Cheney known that Vail would not provide the full benefits of the Pass,


                                                  4
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 5 of 37




while retaining all of the money it collected for the Pass, he would not have purchased the Pass or

would have paid substantially less for it.

       12.       Terry Chechakli is a citizen and resident of Illinois. In September 2019, Plaintiff

Chechakli purchased two Epic Season Passes from Vail’s website, for himself and his wife.

Plaintiff Chechakli paid $1780.00 for the Passes. In purchasing the Passes, Plaintiff Chechakli

relied on Vail’s statements concerning benefits conferred by the Passes and expected that the

Passes would confer unlimited access for the entire 2019-2020 ski season. Plaintiff Chechakli

planned to use the Passes after March 14, 2020, but was unable to do so. Had Plaintiff Chechakli

known that Vail would not provide the full benefits of the Pass, while retaining all of the money it

collected for the Pass, he would not have purchased the Passes or would have paid substantially

less for them.

       13.       Steven Beiley is a citizen and resident of Florida. In September 2019, Plaintiff

Beiley purchased three 4-Day Epic Passes, and one 2-Day Epic Pass from Vail’s website, for

himself and his family. In November 2019, Plaintiff Bailey upgraded one of the 4-Day Epic Passes

to an Epic Local Pass. Plaintiff Beiley paid a total of $1721.00 for the Passes. In purchasing the

Passes, Plaintiff Beiley relied on Vail’s statements concerning benefits conferred by the Passes

and expected that the Passes would confer unlimited access for the entire 2019-2020 ski season.

Plaintiff Beiley and his family were not able to use the Passes prior to March 14, 2020. Plaintiff

Beiley and his family planned to use the Passes after March 14, 2020, but was unable to do so. On

multiple occasions, Plaintiff Beiley contacted Vail to request a refund for the unused portion of

the Passes, which Vail refused. Had Plaintiff Beiley known that Vail would not provide the full




                                                  5
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 6 of 37




benefits of the Pass, while retaining all of the money it collected for the Pass, he would not have

purchased the Passes or would have paid substantially less for them.

          14.   Matthew Balkman is a citizen and resident of Washington. In September 2019,

Plaintiff Balkman purchased an Epic Local Pass from Vail’s website. Plaintiff Balkman paid

$729.95 for the Pass. In purchasing the Pass, Plaintiff Balkman relied on Vail’s statements

concerning benefits conferred by the Pass and expected that the Pass would confer unlimited

access for the entire 2019-2020 ski season. Plaintiff Balkman planned to use the Pass after March

14, 2020, but was unable to do so. On multiple occasions, Plaintiff Balkman contacted Vail and

requested a refund for the unused portion of the Pass, which Vail refused. Had Plaintiff Balkman

known that Vail would not provide the full benefits of the Pass, while retaining all of the money it

collected for the Pass, he would not have purchased the Pass or would have paid substantially less

for it.

          15.   Defendant the Vail Corporation d/b/a Vail Resorts Management Company is a

Colorado corporation with its principal place of business at 390 Interlocken Crescent, Broomfield,

Colorado 80021.

          16.   Defendant Vail Resorts, Inc. is a Delaware corporation with its principal place of

business at 390 Interlocken Crescent, Broomfield, Colorado 80021.

                                 GENERAL ALLEGATIONS

          Vail Ski Areas and Ski Passes

          17.   Vail operates 37 “mountain ski resorts and urban ski areas” (collectively, “ski

areas”) across the world, the majority of which are located in the United States. In the United

States, Vail owns and operates ski areas in Colorado, Utah, California, Nevada, Vermont, New


                                                 6
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 7 of 37




York, New Hampshire, Washington, Pennsylvania, Ohio, Missouri, Wisconsin, Minnesota,

Michigan, and Indiana. Internationally, Vail owns and operates ski areas in Canada, Australia,

Japan, Switzerland, Italy, and France.

        18.     Individuals obtain access to the ski areas by purchasing either a lift ticket or an Epic

Pass. Generally, lift tickets may only be used for the ski area associated with the ticket. Lift tickets

provide access to the ski area for 1 to 14 days, depending on the number of days purchased.

        19.     Epic Passes are popular for skiers and snowboarders, as the Passes provide access

to most of Vail’s ski areas for most of the year. The ski/snowboard season typically begins in mid-

to-late October, and usually lasts through at least April, and, for many ski areas, often lasts through

June, depending on the weather. Vail sold approximately 1,140,000 Passes for the 2019-2020

season. 1

        20.     Plaintiffs and the Class reasonably expected that, as during all prior years, the Epic

Passes would permit access to Vail’s ski areas until snow conditions were such that skiing and

snowboarding were not possible.

        21.     Vail sells numerous types of Epic Passes. The Epic Pass provides passholders

unlimited access to most of Vail’s ski areas, and access to the remainder of Vail’s ski areas subject

to certain blackout dates. Vail advertised that the 2019-2020 Epic Passes would provide




1
  See Vail Resorts Reports Fiscal 2020 Fourth Quarter and Full Year Results and Provides
Preliminary Season Pass Sales Results, VAIL RESORTS (Sept. 24, 2020), (hereinafter “Vail Fiscal
2020 Results”) http://investors.vailresorts.com/news-releases/news-release-details/vail-resorts-
reports-fiscal-2020-fourth-quarter-and-full-year (reporting on season pass sales at pages 2-3 of
.pdf).


                                                   7
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 8 of 37




“Unlimited, Unrestricted Skiing at our Best Resorts,” “Unlimited, unrestricted skiing or riding,”

would have “no restricted dates,” and would be “without limits.” 2

        22.    In addition to the Epic Pass, Vail also sells the Local Epic Pass. The Local Epic

Pass provides passholders “unlimited, unrestricted access” to many of Vail’s ski areas, and some

access—either a specific number of days or holiday-restricted access—to the remainder of Vail’s

ski areas. 3

        23.    Additionally, Vail sells season Passes to specific ski areas. Vail’s website stated

that the 2019-2020 regional Epic Passes would provide passholders “unlimited, unrestricted

access” to the specific ski area(s). 4 Vail’s regional Epic Passes include the following: Summit

Value Pass, Keystone Plus Pass, Tahoe Local Pass, Tahoe Value Pass, Kirkwood Pass, Northeast

Value Pass, Northeast Midweek Pass, Afton Alps Pass, Mt. Brighton Pass, Wilmot Pass, Ohio

Pass, Paoli Peaks Pass, Snow Creek Pass, Whistler Blackcomb EDGE Card, and Hidden Valley

Pass.

        24.    Vail’s regional 2019-2020 Epic Passes provided access to specific ski areas,

sometimes on particular days of the week, and were marketed to provide access to ski areas for the

entire 2019-2020 season.

        25.    Vail also sells “specialty” Passes for specific groups of people. Vail’s specialty

Passes include the following: Military Pass Active, Military Pass Active Dependent, Military Pass


2
  Epic Season Pass, EPIC PASS, formerly available at: https://www.epicpass.com/passes/epic-
pass.aspx.
3
  Epic Local Pass, EPIC PASS, formerly available at: https://www.epicpass.com/passes/epic-
local-pass.aspx.
4
 See e.g., Kirkwood Pass, EPIC PASS, formerly available at:
https://www.epicpass.com/Passes/Kirkwood-Pass.aspx.

                                                8
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 9 of 37




Retired, Military Pass Retired Dependent, Military Pass Veteran, Military Pass Veteran

Dependent, Liberty Pass, Liberty Pass Dependent, Local College Pass, Summit Value College

Pass, Park City Youth Pass, Tahoe Local College Pass, Tahoe Value College Pass, Kirkwood

College Pass, Afton Alps College Pass, Afton Alps College Night Pass, Mt. Brighton College Pass,

and Mt. Brighton College Night Pass.

       26.     Vail’s 2019-2020 specialty Passes provided access to particular ski areas,

sometimes on specific days of the week, and were marketed to provide access to the ski areas for

the entire 2019-2020 season.

       27.     Vail’s Epic Pass, Epic Local Pass, regional Epic Passes, and specialty Epic Passes

are full season Passes (hereinafter, collectively, “Epic Season Passes”).

       28.     Vail also sells Epic Day Passes. The Epic Day Pass provides passholders with

between 1 and 7 days of access to the majority of Vail’s ski areas. Multi-day Epic Day Passes are

not required to be used on consecutive days or at the same ski area. 5

       Vail’s Sale of Epic Passes

       29.     Epic Passes may be purchased either at one of Vail’s resorts or ski areas, or from

Vail’s websites, such as www.snow.com and www.epicpass.com. The Terms & Conditions for use

of all of Vail’s websites provide that the use of the website is governed by the laws of the State of

Colorado, and any legal proceedings against Vail shall be commenced in state or federal court in

Denver, Colorado.




5
 Epic Day Pass, EPIC PASS, formerly available at: https://www.epicpass.com/passes/epic-day-
pass.aspx?days=7.

                                                 9
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 10 of 37




            30.   Vail permitted consumers to purchase a 2019-2020 Epic Season Pass or Epic Day

 Pass by making an initial payment of $49.00. The remaining balance for the Pass was then charged

 to the purchaser’s credit card in September 2019. Vail’s Epic Pass website states that, by making

 the $49.00 initial payment, the purchaser is “committing to buy the Pass(es)” and that once the

 purchaser makes the $49.00 initial payment neither the initial payment nor the Pass purchase can

 be cancelled or refunded. 6

            31.   Vail’s website stated that 2019-2020 Passes were not “eligible for a refund of any

 kind.” 7

            32.   Plaintiffs understood, and any reasonable person would understand, those terms to

 mean that a purchaser cannot change his or her mind, or seek a refund based on his or her own

 injury, job loss, or other individual circumstances—not that Vail could shut down all of its ski

 areas at once and bar all passholders from accessing any of its facilities for an extended period of

 time while also reducing its own operating costs for that same period, 8 and still retain all of the

 money it had collected for the full season or full remaining duration of the Pass. Vail’s

 representations that the Passes provided “unlimited, unrestricted” access omitted and concealed

 from passholders that Vail would not return any value of the Passes even if Vail failed to provide

 “unlimited, unrestricted” access.


 6
  See Deposit and Cancellation Policy, EPIC PASS, formerly available at:
 https://www.epicpass.com/info/deposit-and-cancellation-policy.aspx.
 7
     See Epic Season Pass, supra, footnote 2.
 8
  See Vail Fiscal 2020 Results, supra, footnote 1 (discussing “cost reductions driven by a
 combination of reduced seasonal labor and expenses as well as significant overhead cost saving
 actions”).

                                                  10
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 11 of 37




         33.    Indeed, in a tacit acknowledgement that its interpretation of the “no refund”

 language which appeared on its website is unreasonable, unconscionable and contrary to consumer

 expectations and—once known to the public would prevent consumers from purchasing its Passes

 in the future—Vail changed course for the 2020-2021 season. Vail now offers every purchaser free

 “Epic Coverage,” which provides refunds not only in the event of a passholder’s own illness or

 other, specified individual circumstances, but for resort closures—including COVID-related resort

 closures. 9

         The COVID-19 Pandemic and Response

         34.    COVID-19 has proven capable of spreading silently through communities, steadily

 extending its reach before it is detected. On February 29, 2020—the same day the U.S. government

 issued a “do not travel” warning and prohibited travel between the United States and several

 countries with COVID-19 outbreaks—the State of Washington became the first state to declare a

 state of emergency due to COVID-19. It would not be the last to do so.

         35.    On March 11, 2020, the WHO reclassified COVID-19 as a worldwide pandemic

 and, two days later, the President declared a “National Emergency.”

         36.    Throughout the spring and the rest of 2020, in response to the COVID-19 pandemic,

 governors and other state and local officials throughout the country issued and revised orders

 requiring non-essential businesses to implement various prevention measures or close entirely.

 Some or all of Vail’s resorts were subject to these orders.




 9
   See Epic Coverage, EPIC PASS, https://www.epicpass.com/info/epic-coverage.aspx (last visited
 Nov. 19, 2020) (explaining circumstances in which 2020-2021 passholders will be eligible for
 refunds).

                                                 11
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 12 of 37




        Vail’s Actions

        37.       As COVID-19 began to spread across the United States, reports linked some

 spreading of the disease to ski resorts around the country, especially in Colorado. 10

        38.       On or about March 15, 2020, Vail suspended operation at all of its ski areas in North

 America until March 22, 2020. Vail stated that it would refund all lift tickets that were valid for

 March 15-22, 2020. However, Vail refused to provide refunds of money paid by passholders for

 any Epic Pass.

        39.       On March 17, 2020, Vail stated that it would close all of its ski areas in North

 America beginning March 20, 2020, for the remainder of the ski season. Again, Vail refused to

 provide refunds for any Epic Passes.

        40.       On April 27, 2020, Vail announced for the first time that it would issue credits—

 varying from 20% to 80% of the purchase price based on the type of Pass and the usage prior to

 the shutdowns—to impacted 2019-2020 passholders. 11 However, those credits could only be

 applied toward the purchase of new Passes for the 2020-2021 season, despite the uncertainty over

 whether and to what extent there would be a 2020-2021 ski season and over travel and resort safety

 during the COVID-19 pandemic.




 10
   See e.g., Vincent Del Giudice, Colorado Suspects Virus Cluster in Ski-Resort Region,
 BLOOMBERG (Mar. 16, 2020), available at: https://www.bloomberg.com/news/articles/2020-03-
 17/colorado-suspects-virus-cluster-in-ski-resort-region-of-state (updated Mar. 17, 2020).
 11
   Vail Announces 19/20 Pass Holder Credits and ‘Epic Coverage’ for 20/21 Season, VAIL
 RESORTS (Apr. 27, 2020), available at: http://news.vailresorts.com/corporate/vailresorts/vail-
 resorts-announces-1920-pass-holder-credits-and-epic-coverage-for-2021-season.htm.


                                                   12
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 13 of 37




        41.     Indeed, the deadline for accepting Vail’s credit offer was September 17, 2020,12

 and at least 200,000 Epic passholders did not renew their Passes before that deadline. Vail

 continues to refuse to offer refunds of any kind for the 2019-2020 Epic Passes.

                                    CLASS ALLEGATIONS

        42.     Plaintiffs bring this action, individually, and on behalf of a nationwide class,

 pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2) and/or 23(b)(3), defined as follows:

                All persons in the United States who purchased any Epic Season Pass or an
                Epic Daily Pass that had unused days after March 14, 2020.

        43.     Pursuant to Federal Rule of Civil Procedure 23(c)(5), Plaintiffs also seek to

 represent subclasses, defined as follows:

                California Subclass

                All persons in California who purchased any Epic Season Pass or an Epic Daily
                Pass that had unused days after March 14, 2020.

                Illinois Subclass

                All persons in Illinois who purchased any Epic Season Pass or an Epic Daily Pass
                that had unused days after March 14, 2020.

                New York Subclass

                All persons in New York who purchased any Epic Season Pass or an Epic Daily
                Pass that had unused days after March 14, 2020.

                Florida Subclass

                All persons in Florida who purchased any Epic Season Pass or an Epic Daily Pass
                that had unused days after March 14, 2020.


 12
   Counsel for certain individual plaintiffs filed a motion challenging the validity of release
 language Vail included in the terms and conditions for the credits. Neither Interim Lead Counsel
 nor Liaison Counsel for the Class were involved in filing or litigating that motion, which the
 Court denied at ECF 61.

                                                13
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 14 of 37




                Washington Subclass

                All persons in Washington who purchased any Epic Season Pass or an Epic Daily
                Pass that had unused days after March 14, 2020.

        44.     The State Subclasses and the Nationwide Class shall be collectively referred to

 herein as the “Class.” Excluded from the Class are: (a) Defendants; (b) Defendants’ affiliates,

 agents, employees, officers and directors; and (c) any judge assigned to this matter, the judge’s

 staff, and any member of the judge’s immediate family.

        45.     Numerosity: Upon information and belief, the Class is so numerous that joinder of

 all members is impracticable. While the exact number and identity of individual members of the

 Class are unknown at this time, such information being in the sole possession of Vail and

 obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and therefore allege,

 that the Class consists of at least hundreds of thousands of people. The number of Class members

 can be determined based on Defendants’ records.

        46.     Commonality: Common questions of law and fact exist as to all members of each

 Class. These questions predominate over questions affecting individual Class members. These

 common legal and factual questions include, but are not limited to:

                a.      Whether Vail breached the contract with Plaintiffs and Class members;

                b.      Whether Vail breached its express warranty,

                c.      Whether Vail breached the covenant of good faith and fair dealing;

                d.      Whether Vail was unjustly enriched by its conduct;

                e.      Whether Vail wrongfully retained money received from Plaintiffs and Class
                        members;

                f.      Whether Vail violated the California Consumer Legal Remedies Act;

                g.      Whether Vail violated the California Unfair Competition Law;

                                                  14
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 15 of 37




                h.      Whether Vail violated the California False Advertising Law;

                i.      Whether Vail violated the New York General Business Law § 349;

                j.      Whether Vail violated the Illinois Consumer Fraud and Deceptive Business
                        Practices Act;

                k.      Whether Vail violated the Florida Deceptive and Unfair Trade Practices
                        Act; and

                l.      Whether Vail violated the Washington Consumer Protection Act.

        47.     Typicality: Plaintiffs have the same interest in this matter as all Class members,

 and Plaintiffs’ claims arise out of the same set of facts and conduct as the claims of all Class

 members. Plaintiffs’ and Class members’ claims all arise out Vail’s uniform conduct, statements,

 and unlawful, unfair, and deceptive acts and practices.

        48.     Adequacy: Plaintiffs have no interest that conflicts with the interests of the Class,

 and are committed to pursuing this action vigorously. Plaintiffs have retained counsel competent

 and experienced in complex consumer class action litigation. Accordingly, Plaintiffs and their

 counsel will fairly and adequately protect the interests of the Class.

        49.     Superiority: A class action is superior to all other available means of fair and

 efficient adjudication of the claims of Plaintiffs and the Class. The injury suffered by each Class

 member is relatively small compared to the burden and expense of individual prosecution of the

 complex and extensive litigation required by Vail’s conduct. It would be virtually impossible for

 individual Class members to effectively redress the wrongs done to them. Even if the members of

 the Class could afford such individual litigation, the court system could not. Individualized

 litigation increases the delay and expense to all parties, and to the court system, presented by the

 complex legal and factual issues of this case. Individualized rulings and judgments could result in

 inconsistent relief for similarly-situated individuals. By contrast, the class action device presents

                                                  15
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 16 of 37




 far fewer management difficulties, and provides the benefits of single adjudication, economy of

 scale, and comprehensive supervision by a single court.

                                           COUNT I
                                      BREACH OF CONTRACT

        50.        Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        51.        Plaintiffs and the Class entered into a contract with Vail when purchasing a 2019-

 2020 Epic Pass. The contract provided that passholders were entitled to “unlimited, unrestricted

 access” to Vail’s ski areas through the 2019-2020 season, that the Epic Season Passes provide

 access for the entire 2019-2020 season, and that Epic Daily Passes provide access to Vail’s ski

 areas for the number of days purchased until the end of the 2019-2020 season (subject to certain

 predetermined blackout dates or at certain resorts, depending on the Pass purchased).

        52.        The contract was offered by Vail and was formed at the time Plaintiffs and the Class

 accepted it by purchasing their 2019-2020 Epic Passes.

        53.        Plaintiffs and the Class performed their obligations under the contract by providing

 payment in consideration for the 2019-2020 Epic Passes.

        54.        Vail breached its contracts with Plaintiffs and the Class by retaining the

 consideration received from Plaintiffs and the Class while closing its ski resorts for the remainder

 of the season, rendering the 2019-2020 Epic Passes useless and void for a substantial portion of

 the ski season.

        55.        Vail’s decision to retain the monies paid by Plaintiffs and the Class while closing

 its resorts deprived Plaintiffs and the Class of the benefit of their bargains.




                                                    16
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 17 of 37




        56.      As a direct and proximate result of Vail’s breaches, Plaintiffs and the Class have

 suffered monetary damages.

        57.     Plaintiffs and the Class seek the return of amounts paid to Vail for the unusable

 portion of their 2019-2020 Epic Passes covering the dates when the resorts were closed due to the

 COVID-19 pandemic, as well as attorneys’ fees, costs and interest. In the alternative, Plaintiffs

 seek rescission of the contract.

                                         COUNT II
                                    BREACH OF WARRANTY

        58.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        59.     Vail created an express warranty through its advertising statements that the Passes

 would provide “unlimited, unrestricted access” to its ski areas through the 2019-2020 season, that

 the Epic Season Passes would provide access for the entire 2019-2020 season, and that Epic Daily

 Passes would provide access to Vail’s ski areas for the number of days purchased until the end of

 the 2019-2020 season.

        60.     This warranty became part of the basis of the bargain between the parties. Plaintiffs

 and the Class relied on this warranty in deciding to purchase a Pass from Vail.

        61.     Vail breached this warranty by failing to provide access to its resorts throughout

 the entire 2019-2020 ski season and by failing to issue partial refunds to Plaintiffs and the Class

 after shutting down access to its ski areas.

        62.     Plaintiffs and the Class would not have purchased the Passes, or would have paid

 substantially less for them, had Vail disclosed that it would not honor the warranty and not refund

 any portion of the monies that Plaintiffs and the Class paid to purchase an Epic Pass.

                                                 17
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 18 of 37




        63.     Plaintiffs and the Class performed their obligations under the warranty, including

 paying in full for their Passes.

        64.     Plaintiffs and the Class were injured as a direct and proximate result of Vail’s

 breach of warranty.

                              COUNT III
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

         65.    Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

         66.    Every contract in Colorado includes an implied covenant of good faith and fair

 dealing. The implied covenant is an independent duty and may be breached even if there is no

 breach of a contract’s express terms.

         67.     Vail breached the covenant of good faith and fair dealing by failing to refund to

 Plaintiffs and the Class the money paid for the unusable portion of their Epic Passes covering the

 dates when the resorts were closed due to the COVID-19 pandemic.

         68.    Vail acted dishonestly and/or outside the scope of accepted commercial practices

 to deprive Plaintiffs and the Class members some benefit of the bargain originally intended by the

 parties, thereby causing them injuries in an amount to be determined at trial. In the alternative,

 Plaintiffs seek rescission of the contract.

                                             COUNT IV
                                     UNJUST ENRICHMENT
                             (In the alternative to Counts I, II and III)

        69.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint, and to the extent they have no adequate remedy at law for the




                                                 18
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 19 of 37




 conduct alleged, further allege that they are entitled to restitution and disgorgement in connection

 with this claim.

        70.     Plaintiffs and the Class conferred a direct benefit on Vail by purchasing a 2019-

 2020 Epic Pass.

        71.     Vail knowingly and willingly accepted and enjoyed the benefits conferred on it by

 Plaintiffs and the Class.

        72.     Vail’s retention of these benefits is unjust and inequitable under the circumstances.

        73.     As a direct and proximate result of Vail’s unjust enrichment, Plaintiffs and the Class

 are entitled to recover the amount each paid to Vail for the unusable portion of their 2019-2020

 Epic Passes covering the dates when the resorts were closed due to the COVID-19 pandemic , as

 well as attorneys’ fees, costs and interest.

                                              COUNT V
                                  MONEY HAD AND RECEIVED
                             (In the alternative to Counts I, II, and III)

        74.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint, and to the extent they have no adequate remedy at law for the

 conduct alleged, further allege that they are entitled to restitution and disgorgement in connection

 with this claim.

        75.     Plaintiffs and Class members conferred a monetary benefit on Vail as a result of

 purchasing Passes.

        76.     Vail received and is in possession of money that was intended to be used for the

 benefit of Plaintiffs and the Class.




                                                  19
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 20 of 37




        77.     When Vail closed its resorts, the money was not used for the benefit of Plaintiffs

 and the Class, and was not returned to them.

        78.     Equity and good conscience require that Vail return to Plaintiff and Class members

 the money they paid for the unusable portion of the Passes.

        79.     As a direct and proximate result of Vail’s failure to return any portion of the monies

 paid for the Passes, Plaintiff and the Class suffered damages.

                                   COUNT VI
       VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT
                      (On behalf of the California Subclass)

        80.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint, and are entitled to damages under this claim, but to the extent they

 have no adequate remedy at law for the conduct alleged, further allege that they are entitled to all

 available equitable relief, including but not limited to restitution and disgorgement, in connection

 with this claim.

        81.     The California Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750,

 et seq., prohibits a person from engaging in unfair or deceptive acts or practices in the sale of good

 or services to consumers.

        82.     Plaintiffs and Class members are “consumers” as that term is defined by California

 Civil Code section 1761(d).

        83.     Vail is a “person” as that term is defined by California Civil Code section 1761(c).

        84.     The 2019-2020 Epic Season Pass or 2019-2020 Epic Daily Pass are “services” as

 that term is defined by California Civil Code section 1761(b) because the Passes include the work,




                                                  20
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 21 of 37




 labor, and services performed by Vail employees related to and necessary for skiing at Vail’s

 resorts.

            85.   Vail engaged in deceptive or unfair acts in violation of the CLRA by the practices

 described above. Vail misled and concealed from Plaintiffs and Class members that, despite

 reasonable consumer expectations to the contrary, it would not return the unusable portion of the

 cost of the 2019-2020 Epic Passes if Vail failed to provide the “unlimited, unrestricted” access

 Vail advertised.

            86.   Vail’s acts and practices are unfair because they offend public policy, are immoral,

 unethical, oppressive, unscrupulous, and substantially injurious to consumers, including Plaintiffs

 and members of the Class. Vail retained the unusable portion of cost of the 2019-2020 Epic Passes

 despite closing its ski resorts, reducing its expenditures, and failing to provide the “unlimited,

 unrestricted” access that it promised. The injuries suffered by Plaintiffs and the Class greatly

 outweigh any potential countervailing benefit to consumers or competition, and are not injuries

 that Plaintiffs and Class members should have reasonably avoided.

            87.   The acts and practices complained of herein violate, at a minimum, the following

 sections of the CLRA:

                  (a)(5) Representing that the goods or services have sponsorship, characteristics,
                  uses, benefits, or qualities which they do not have;

                  (a)(7) Representing that the goods or services are of a particular standard, quality,
                  or grade, or that the goods re of a particular style or model, if they are of another;
                  and

                  (a)(9) Advertising goods and services with the intent not to sell them as advertised.

 See Cal. Civ. Code. § 1770.




                                                    21
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 22 of 37




        88.       Vail engaged in the aforementioned deceptive or unfair acts or practices in

 connection with transactions that were intended to result in, or that did result in, the sale of 2019-

 2020 Epic Passes to Plaintiffs and Class members.

        89.       Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        90.       In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited, unrestricted access to skiing and snowboarding until the end of the 2019-2020

 season, which may last up to and through June. Vail misleadingly omitted and failed to disclose

 that it would not return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        91.       The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Had Plaintiffs and the Class known the

 truth, they would not have purchased the 2019-2020 Epic Passes or would have paid substantially

 less for them.

        92.       As a direct and proximate result of Vail’s unfair and deceptive acts and practices,

 Plaintiffs and Class members suffered damages.

        93.       On April 23, 2020, pursuant to California Civil Code section 1782(a) & (d),

 Plaintiff Conti mailed Vail a written notice and demand. As such, Plaintiffs seek injunctive and

 equitable relief, and damages for Vail’s violations of the CLRA.

        94.       Plaintiffs’ CLRA venue affidavit is attached hereto.


                                                    22
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 23 of 37




                                   COUNT VII
           VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
                       (On behalf of the California Subclass)

         95.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint, and to the extent they have no adequate remedy at law for the

 conduct alleged, further allege that they are entitled to all available equitable relief, including but

 not limited to restitution and disgorgement, in connection with this claim.

         96.     The California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200,

 et seq., prohibits, inter alia, “any unlawful, unfair, or fraudulent business act or practice” and

 “unfair, deceptive, untrue, or misleading advertising.” Cal. Bus. & Prof. Code § 17200.

         97.     Vail engaged in unfair competition and unfair, unlawful, and/or fraudulent business

 practices by the conduct, statements, and omissions described above, and by misleading and

 concealing from Plaintiffs and Class members that, despite reasonable consumer expectations to

 the contrary, Vail would not return any portion of the money paid for 2019-2020 Epic Passes if

 Vail failed to provide the “unlimited, unrestricted” access it advertised.

         98.     Vail should have disclosed this information because Plaintiffs and Class members

 could not reasonably have been expected to learn or discover the true facts concerning Vail’s

 refusal to return the unusable portion of the 2019-2020 Epic Passes if Vail failed to provide the

 “unlimited, unrestricted” access it advertised.

         99.     Vail’s acts and practices are unfair because they offend public policy, are immoral,

 unethical, oppressive, unscrupulous, and substantially injurious to consumers, including Plaintiffs

 and the Class. Vail retained the unusable portion of cost of the 2019-2020 Epic Passes despite

 closing its ski resorts, reducing its expenditures, and failing to provide the “unlimited, unrestricted”


                                                   23
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 24 of 37




 access that it promised. The injuries suffered by Plaintiffs and the Class greatly outweigh any

 potential countervailing benefit to consumers or competition, and are not injuries that Plaintiffs

 and the Class should have reasonably avoided.

        100.      Vail’s acts and practices are unlawful because they violate the CLRA, California

 False Advertising Law (“FAL”), and other applicable laws alleged herein.

        101.      Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        102.      In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which

 may last up to and through June.

        103.      The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Had Plaintiffs and the Class known the

 truth, they would not have purchased the 2019-2020 Epic Passes or would have paid substantially

 less for them.

        104.      These acts and practices are unfair and fraudulent because they have deceived

 Plaintiffs and the Class and are likely to deceive the public. In failing to disclose the truth and

 suppressing other material facts from Plaintiffs and Class members, Vail breached its duty to

 disclose these facts, violated the UCL, and caused injuries to Plaintiffs and the Class. Vail’s

 omission and acts of concealment pertained to information that was material to Plaintiffs and Class

 members, as it would have been to all reasonable consumers.


                                                    24
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 25 of 37




        105.      Vail engaged in the aforementioned deceptive or unfair acts or practices in

 connection with transactions that were intended to result in, or that did result in, the sale of 2019-

 2020 Epic Passes to Plaintiffs and the Class.

        106.      As a direct and proximate result of Vail’s unfair, unlawful and deceptive acts and

 practices, Plaintiffs and the Class suffered damages.

                                   COUNT VIII
            VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW
                       (On behalf of the California Subclass)

        107.      Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        108.      The California False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500,

 et seq., prohibits, inter alia, making or disseminating “any statement. . . which is untrue or

 misleading, and which is known, which by the exercise of reasonable care should be known, to be

 untrue or misleading.” Cal. Bus. & Prof. Code § 17500.

        109.      Vail caused to be made or disseminated, through advertising, marketing, and other

 means statements that were untrue or misleading, which were known, or which by the exercise of

 reasonable care should have been known to Vail, to be untrue to consumers, including Plaintiffs

 and the Class.

        110.      Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        111.      In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which


                                                    25
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 26 of 37




 may last up to and through June. Vail misleadingly omitted and failed to disclose that it would not

 return to passholders the unusable portion of the 2019-2020 Epic Passes if “unlimited,

 unrestricted” access was not provided.

         112.    The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Had Plaintiffs and the Class known the

 truth, they would not have purchased the Passes or would have paid substantially less for them.

         113.    Vail’s misrepresentations and omissions were intended to result in, or that did result

 in, the sale of Passes to Plaintiffs and the Class.

         114.    As a direct and proximate result of Vail’s conduct, Plaintiffs and the Class.

                                       COUNT IX
                VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 349
                          (On behalf of the New York Subclass)

         115.    Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

         116.    New York General Business Law (“NYGBL”), N.Y. Gen. Bus. Law § 349, et seq.,

 prohibits “[d]eceptive acts or practices in the conduct of any business, trade or commerce.” N.Y.

 Gen. Bus. Law § 349.

         117.    Vail’s actions as set forth above were consumer-oriented conduct occurred in the

 conduct of trade or commerce.

         118.    Vail caused to be made or disseminated, through advertising, marketing, and other

 means statements that were untrue or misleading, which were known, or which by the exercise of




                                                   26
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 27 of 37




 reasonable care should have been known to Vail, to be untrue to consumers, including Plaintiffs

 and Class members.

        119.      Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        120.      In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which

 may last up to and through June. Vail misleadingly omitted and failed to disclose that it would not

 return to passholders the unusable portion of the 2019-2020 Epic Passes if “unlimited,

 unrestricted” access was not provided.

        121.      The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Had Plaintiffs and the Class known the

 truth, they would not have purchased the 2019-2020 Epic Passes or would have paid substantially

 less for them.

        122.      As a direct and proximate result of Vail’s conduct, Plaintiffs and Class members

 suffered damages.

        123.      Relative to members of the New York Subclass, Vail’s deceptive and misleading

 statements occurred in the state of New York, as the members of the New York Subclass were

 exposed to Vail’s misrepresentations and omissions in New York and entered into transactions

 with Vail in New York.




                                                    27
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 28 of 37




                                      COUNT X
                   VIOLATION OF THE ILLINOIS CONSUMER FRAUD
                     AND DECEPTIVE BUSINESS PRACTICES ACT
                           (On behalf of the Illinois Subclass)

        124.    Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        125.    The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”), 815

 ILCS 505/1, et seq., prohibits “[u]nfair methods of competition and unfair or deceptive acts or

 practices” in the conduct of trade or commerce. 815 ILCS 505/2.

        126.    Plaintiff and Class members are “consumers” as that term is defined by the ICFA.

        127.    Vail is a “person” as the term is defined by the ICFA.

        128.    The 2019-2020 Epic Passes are “merchandise” as the term is defined by the ICFA.

        129.    Vail’s actions, as set forth above, occurred in the course of trade or commerce.

        130.    Vail engaged in unfair competition and unfair, unlawful, and/or fraudulent business

 practices by the conduct, statements, and omissions described above, and by misleading and

 concealing from Plaintiffs and Class members that, despite reasonable consumer expectations to

 the contrary, Vail would not return any portion of the money paid for 2019-2020 Epic Passes if

 Vail failed to provide the “unlimited, unrestricted” access it advertised.

        131.    Vail’s acts and practices are unfair because they offend public policy, are immoral,

 unethical, oppressive, unscrupulous, and substantially injurious to consumers, including Plaintiffs

 and members of the Class. Vail retained the unusable portion of cost of the 2019-2020 Epic Passes

 despite closing its ski resorts, reducing its expenditures, and failing to provide the “unlimited,

 unrestricted” access that it promised. The injuries suffered by Plaintiffs and the Class greatly




                                                  28
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 29 of 37




 outweigh any potential countervailing benefit to consumers or competition, and are not injuries

 that Plaintiffs and Class members should have reasonably avoided.

        132.      Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        133.      In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which

 may last up to and through June. Vail misleadingly omitted and failed to disclose that it would not

 return to passholders the unusable portion of the 2019-2020 Epic Passes if “unlimited,

 unrestricted” access was not provided.

        134.      The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Had Plaintiffs and the Class known the

 truth, they would not have purchased the 2019-2020 Epic Passes or would have paid substantially

 less for them.

        135.      Vail engaged in the aforementioned deceptive or unfair acts or practices in

 connection with transactions that were intended to result in, or that did result in, the sale of 2019-

 2020 Epic Passes to Plaintiffs and Class members.

        136.      As a direct and proximate result of Vail’s conduct, Plaintiffs and Class members

 suffered damages.




                                                    29
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 30 of 37




                                        COUNT XI
                        VIOLATION OF THE FLORIDA DECEPTIVE
                          AND UNFAIR TRADE PRACTICES ACT
                             (On behalf of the Florida Subclass)

        137.    Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        138.    The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat.

 § 501.201, et seq., prohibits “[u]nfair methods of competition, unconscionable acts or practices,

 and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla. Stat.

 § 501.204.

        139.    Plaintiff and Class members are “consumers” as that term is defined by FDUTPA.

        140.    Vail engaged in unfair competition and unfair, unlawful, and/or fraudulent business

 practices by the conduct, statements, and omissions described above, and by making misleading

 statements and concealing from Plaintiffs and Class members that, despite reasonable consumer

 expectations to the contrary, Vail would not return any portion of the money paid for 2019-2020

 Epic Passes if Vail failed to provide the “unlimited, unrestricted” access it advertised.

        141.    Vail’s acts and practices are unfair because they offend public policy, are immoral,

 unethical, oppressive, unscrupulous, and substantially injurious to consumers, including Plaintiffs

 and members of the Class. Vail retained the unusable portion of cost of the 2019-2020 Epic Passes

 despite closing its ski resorts, reducing its expenditures, and failing to provide the “unlimited,

 unrestricted” access that it promised. The injuries suffered by Plaintiffs and the Class greatly

 outweigh any potential countervailing benefit to consumers or competition, and are not injuries

 that Plaintiffs and Class members should have reasonably avoided.




                                                  30
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 31 of 37




        142.    Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        143.    In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which

 may last through June. Vail misleadingly omitted and failed to disclose that it would not return to

 passholders the unusable portion of the 2019-2020 Epic Passes if “unlimited, unrestricted” access

 was not provided.

        144.    The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Vail’s conduct and statements were

 likely to, and did, deceive, consumers acting reasonably under the circumstances. Had Plaintiffs

 and the Class known the truth, they would not have purchased the 2019-2020 Epic Passes or would

 have paid substantially less for them.

        145.    Vail engaged in the aforementioned deceptive or unfair acts or practices in

 connection with transactions that were intended to result in, or that did result in, the sale of 2019-

 2020 Epic Passes to Plaintiffs and Class members.

        146.    As a direct and proximate result of Vail’s conduct, Plaintiffs and Class members

 suffered damages.

        147.    Relative to members of the Florida Subclass, Vail’s deceptive and misleading

 statements occurred in the state of Florida, as the members of the Florida Subclass were exposed




                                                  31
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 32 of 37




 to Vail’s misrepresentations and omissions in Florida and entered into transactions with Vail in

 Florida.

                                      COUNT XII
            VIOLATION OF THE WASHINGTON CONSUMER PROTECTION ACT
                         (On behalf of the Washington Subclass)

        148.    Plaintiffs incorporate by reference each of the allegations contained in the foregoing

 paragraphs of this Complaint.

        149.    The Washington Consumer Protection Act (“WCPA”), Wash. Rev. Code

 § 19.86.010, et seq., prohibits “[u]nfair methods of competition and unfair or deceptive acts or

 practices in the conduct of any trade or commerce.” Wash. Rev. Code § 19.86.020.

        150.    Vail’s actions, as set forth above, occurred in the course of trade or commerce.

        151.    Vail engaged in unfair competition and unfair, unlawful, and/or fraudulent business

 practices by the conduct, statements, and omissions described above, and by misleading and

 concealing from Plaintiffs and Class members Vail would not return any portion of the money paid

 for 2019-2020 Epic Passes if Vail failed to provide the “unlimited, unrestricted” access it

 advertised.

        152.    Vail’s acts and practices are unfair because they offend public policy, are immoral,

 unethical, oppressive, unscrupulous, and substantially injurious to consumers, including Plaintiffs

 and members of the Class. Vail retained the unusable portion of cost of the 2019-2020 Epic Passes

 despite closing its ski resorts, reducing its expenditures, and failing to provide the “unlimited,

 unrestricted” access that it promised. The injuries suffered by Plaintiffs and the Class greatly

 outweigh any potential countervailing benefit to consumers or competition, and are not injuries

 that Plaintiffs and Class members should have reasonably avoided.


                                                 32
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 33 of 37




        153.    Vail made partial and misleading representations regarding the Epic Passes, and

 whether Vail would return to passholders the unusable portion of the 2019-2020 Epic Passes if

 “unlimited, unrestricted” access was not provided.

        154.    In the course of Vail’s business, it advertised that the purchasers of its Passes would

 have unlimited access to skiing and snowboarding until the end of the 2019-2020 season, which

 may last through June. Vail misleadingly omitted and failed to disclose that it would not return to

 passholders the unusable portion of the 2019-2020 Epic Passes if “unlimited, unrestricted” access

 was not provided.

        155.    The acts and practices have deceived Plaintiff and are likely to, and did, deceive

 and injure the public. Vail’s conduct, misrepresentation, and omissions regarding Passes violated

 the WCPA, causing injuries to Plaintiffs and the Class.

        156.    The facts Vail misrepresented, and concealed or failed to disclose, to Plaintiffs and

 the Class are material in that a reasonable consumer would have considered them important in

 deciding whether to purchase the 2019-2020 Epic Passes. Vail’s conduct and statements had the

 capacity to, and did, deceive, a substantial portion of the public. Had Plaintiffs and the Class known

 the truth, they would not have purchased the 2019-2020 Epic Passes or would have paid

 substantially less for them

        157.    Vail engaged in the aforementioned deceptive or unfair acts or practices in

 connection with transactions that were intended to result in, or that did result in, the sale of Passes

 to Plaintiffs and Class members.




                                                   33
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 34 of 37




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully requests that

 this Court:

                 A.     Determine that the claims alleged herein may be maintained as a class action
                        under Rule 23 of the Federal Rules of Civil Procedure, and issue an order
                        certifying the Class as defined above;

                 B.     Appoint Plaintiffs as the representatives of the Class and their counsel as
                        Class Counsel;

                 C.     Award actual damages, exemplary and equitable monetary relief to
                        Plaintiffs and the Class and/or order Vail to return to Plaintiffs and the Class
                        the amount each paid to Vail as allowed by applicable law;

                 D.     Award pre-judgment and post-judgment interest on such monetary relief;

                 E.     Grant appropriate injunctive and/or declaratory relief, including, without
                        limitation, an order that requires Vail to issue refunds to the Class;

                 F.     Award reasonable attorneys’ fees and costs; and

                 G.     Grant such further relief that this Court deems appropriate.

                                          JURY DEMAND

         Plaintiffs, on behalf of themselves and the putative Class, demands a trial by jury on all

 issues so triable.

 Dated: November 19, 2020                      Respectfully submitted,


                                               /s/ Melissa Kerin Reagan
                                               Melissa Kerin Reagan
                                               Katherine Varholak
                                               SHERMAN & HOWARD, LLC
                                               633 17th Street, Suite 3000
                                               Denver, CO 80202
                                               (303) 297-2900
                                               kvarholak@shermanhoward.com
                                               mreagan@shermanhoward.com


                                                  34
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 35 of 37




                                   Liaison Counsel

                                   Nyran Rose Rasche
                                   Nickolas J. Hagman
                                   CAFFERTY CLOBES MERIWETHER
                                   & SPRENGEL LLP
                                   150 S. Wacker, Suite 3000
                                   Chicago, Illinois 60606
                                   Telephone: 312-782-4880
                                   Facsimile: 318-782-4485
                                   nrasche@caffertyclobes.com
                                   nhagman@caffertyclobes.com

                                   Bryan L. Clobes
                                   CAFFERTY CLOBES MERIWETHER
                                   & SPRENGEL LLP
                                   205 N. Monroe St.
                                   Media, Pennsylvania 19063
                                   Telephone: 215-864-2800
                                   bclobes@caffertyclobes.com

                                   Interim Lead Counsel




                                     35
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 36 of 37




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Lead Civil Action No. 1:20-cv-01121-RBJ
 Consolidated with 1:20-cv-01881-RBJ-KLM; 1:20-cv-01134-RBJ; 1:20-cv-01163-RBJ-KLM;
 1:20-cv-01176-RBJ; 1:20-cv-01468-RBJ-KLM; 1:20-cv-01475-RBJ; 1:20-cv-01529-RBJ; 1:20-
 cv-01585-RBJ-KLM; and 1:20-cv-01364-KLM.

 MICHAEL McAULIFFE, MCKENNA
 CONNOLLY, STEPHEN CONTI,
 STEVEN BEILEY, TERRY CHECHAKLI,
 NORMAN CHENEY, and MATTHEW
 BALKMAN, individually and
 on behalf of all others similarly situated,

                Plaintiffs,

 v.

 THE VAIL CORPORATION d/b/a Vail
 Resorts Management Company, and VAIL
 RESORTS, INC.

                Defendants.


       CLRA VENUE DECLARATION PURSUANT TO CAL. CIV. CODE § 1780(d)


 I, Nickolas J. Hagman, hereby declare as follows:

        1.      I am an attorney at Cafferty Clobes Meriwether & Sprengel LLP, Interim Lead

 Counsel in the above-captioned action.

        2.      I am licensed to practice law in the State of Illinois and I am a member of the

 District of Colorado bar.

        3.      This action is being filed in the United States District Court for the District of

 Colorado because Defendants’ principal place of business is located in this District, and a

 substantial portion of the events alleged in the Consolidated Complaint occurred in this District.

                                                 36
Case 1:20-cv-01121-RBJ Document 62 Filed 11/19/20 USDC Colorado Page 37 of 37




        I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct to the best of my knowledge.



 Dated: November 19, 2020

                                              /s/ Nickolas J. Hagman

                                              Executed in Chicago, Illinois




                                                 37
